Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lower end 89 (see FIG. 8 and at least page 14, lines 9 and 13).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locating feature in claim 12. 
 “Feature” is a generic placeholder for means; “feature” is coupled with functional language (i.e. “which limits the extend t which the elongate locking element is able to extend through the first lubricating passage and the second lubricating passage”), and the generic placeholder is not preceded by a structural modifier (i.e. locating is not a structural modifier). Compare to claim 13 which requires structure for the locating feature.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "rollers" in line 3.  It is unclear if the rollers of claim 15 are the same as the “plurality of rolling elements” of claim 1, line 6. Compare to claim 3.  For purposes of examination, the examiner is interpreting “rollers” as “the plurality of rolling elements.”  
Claim 16 recites the limitation "the rollers" in line 3.  It is unclear if the rollers of claim 16 are the same as the “plurality of rolling elements” of claim 1, line 6. Compare to claim 3.  For purposes of examination, the examiner is interpreting “the rollers” as “the plurality of rolling elements.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 7, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2016/0160924 A1 (Meyers hereinafter).
The preambles of claims 1-16 are deemed non-limiting.
For claim 1, Meyers teaches: a shaft 18a which is rotatable within a shaft housing 16a about a rotational axis 12a, a bearing 14a including an inner ring 22a and an outer ring 23a and a plurality of rolling elements 24a, wherein the bearing is located between the shaft 18a and the housing 16a thereby to enable the shaft 18a to rotate within the shaft housing 16a; wherein the shaft housing 16a includes a first lubrication passage 38a for carrying lubricating fluid through the shaft housing 16a, wherein the outer ring 23a of the bearing 14a includes a second lubricating passage 32a, 32b to direct lubricating fluid from the first lubricating passage 38a in the direction of the plurality of rolling elements 24a.
For claim 2, Meyers teaches the lubricating fluid is lubricating oil. See paragraph 0018.
For claim 4, Meyers teaches the bearing 14a comprises at least one single row rolling element bearing. See FIG. 1A.  

For claim 7, Meyers teaches the second lubrication passage 32a, 32b extends through the outer ring 23a at an inclined angle relative to a plane that is normal to the rotational axis 12a of the shaft 18a.
For claim 8, Meyers teaches the first lubrication passage 38a and the second lubrication passage 32a are substantially in alignment. See FIG. 1A.
For claim 16, Meyers teaches the second lubricating passage 32a, 32b defines a raceway opening at a position beyond the rollers 24a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0121420 A1 (Yuki et al. hereinafter) in view of Great Britain Patent 195,392 (Bugatti hereinafter).


main rotor arrangement for a wind turbine comprising: shaft 51 which is rotatable within a shaft housing 53 about a rotational axis, a bearing 3 including an inner ring 32 and an outer ring 31 and a plurality of rolling elements 33, wherein the bearing 3 is located between the shaft 51 and the housing 53 thereby to enable the shaft 51 to rotate within the shaft housing 53; wherein the outer ring 31 of the bearing 3 includes a second lubricating passage 31E to direct lubricating in the direction of the plurality of rolling elements 33.
	For claim 3, Yuki et al. teach the rolling elements 33 are rollers (see at least paragraph 0209).
	For claim 4, Yuki et al. teach the bearing 3 comprises at least one single row rolling element bearing. See at least FIG. 6.
	For claim 5, Yuki et al. teach the bearing 3 located between the shaft 51 and the housing 53 includes at least a forward bearing and a rear bearing (see at least FIG. 12).
For claim 16, Yuki et al. teach the second lubricating 31E defines a raceway opening at a position beyond the rollers 33. See FIG. 6.
	For claim 17, Yuki et al. additionally teach a wind turbine 50 in FIG. 5 having the nominal components of a tower, a nacelle 59 mounted to the tower, and a hub associated with the nacelle 59 and connected to a plurality of wind turbine blades 52, wherein the hub is mounted to the main rotor arrangement specified with respect to claim 1 above.  
	
For Yuki et al., it is not clear where the lubricant is fed from to get into the lubricating passage 31E, because the shaft housing 51 is not shown with a lubrication passage for carrying lubricating fluid through the shaft housing 53 and into the second lubricating passage 31E.



Because Yuki et al. already teach the delivery of lubricant to a wind turbine main shaft bearing through a passage in the outer race of the bearing, and Bugatti teaches the bearing-supporting element is provided with a duct or first passage for delivering oil to a circumferential collector channel in the outer race of the bearing in communication with the outer race lubricating passage, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft housing of Yuki et al. to have a first duct therein, as taught by Bugatti for the purpose of delivering oil to a circumferential channel surrounding the outer race lubricant passage.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. in view of Bugatti as applied to claim 1 above, and further in view of United States Patent No. 10,001,170 B2 (Yoshino et al. hereinafter).
Yuki et al. in view of Bugatti fail to show the second lubrication passage extending through the outer ring at an inclined angle related to a plane that is normal to the rotational axis of the shaft. 
Yoshino et al. however show in FIG. 2-3 for example, the outer race lubrication passage 10 extending at an inclined angle relative to a plane that is normal to the rotational axis of the shaft (see FIG. 6) for the purpose of suppressing collision between the lubricant and the rolling elements.  Yoshino et al. is likewise applicable to tapered roller bearings (see col. 4, lines 27-31).  
.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The addition of an elongate locking element extending through the first lubrication passage and the second lubrication passage is absent in the prior art with the combination of elements recited in claim 1.  Applicant provides a passage within the elongate element which serves the dual function of delivering lubricant to the bearing as well as providing an anti-rotation means between the bearing outer race and shaft housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 2015/0159631 A (Bitsch hereinafter) is cited for teaching a main rotor arrangement for a wind turbine comprising: shaft 5 which is rotatable within a shaft housing 51 about a rotational axis A, a bearing 52 including an inner ring and an outer ring and a 

United States Patent Application Publication No. 2015/0330452 A1 (Mongeau hereinafter) teaches a main rotor arrangement for a wind turbine, comprising: a shaft 48 which is rotatable within a shaft housing 76 about a rotational axis 50, a bearing 84 including an inner ring 86 and an outer ring 88, and a plurality of rolling elements 90, wherein the bearing 84 is located between the shaft 48 and the housing 76 thereby to enable the shaft 48 to rotate within the shaft housing 76 (see FIG. 7);wherein the shaft housing 76 includes a first lubrication passage 152 for carrying lubricating fluid through the shaft housing 76, to direct lubricating fluid from the first lubricating passage 152 in the direction of the plurality of rolling elements 50.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.